             IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________________

JAIMARIA BODOR,                      :
                  Plaintiff,         :
                                     :
                  v.                 :               Civil No. 5:19-cv-05787-JMG
                                     :
MAXIMUS FEDERAL SERVICES,            :
INC.,                                :
                  Defendant.         :
______________________________________

                                            ORDER

       AND NOW, this 10th day of March, 2020, IT IS HEREBY ORDERED THAT the

application of Brian James Shearer, Esquire, to practice in this court pursuant to Local Rule of

Civil Procedure 83.5.2(b) is

       Granted

       Denied



                                                     BY THE COURT:



                                                     /s/ John M. Gallagher
                                                     JOHN M. GALLAGHER
                                                     United States District Court Judge
